MEMORANDUM **
Dennis H. Hudson appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging violation of his right to due process in the seizure and forfeiture of his property. We review de novo and affirm. See Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984); New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1300, 1305 (9th Cir.1989); see also Howland v. State, 169 Ariz. 293, 818 P.2d 1169, 1172-73 (1991).
*652We reject Hudson’s remaining contentions as meritless and deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.